
	

113 HRES 184 IH: Expressing the sense of the House of Representatives that the United States should immediately remove all members of the United States Armed Forces from Afghanistan and pursue alternative strategies, which do not require large deployments of ground combat forces of the Armed Forces, in order to create a stable Afghanistan that is not a base for international terrorism.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 184
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should immediately remove all members of
		  the United States Armed Forces from Afghanistan and pursue alternative
		  strategies, which do not require large deployments of ground combat forces of
		  the Armed Forces, in order to create a stable Afghanistan that is not a base
		  for international terrorism.
	
	
		Whereas members of the United States Armed Forces have
			 fought bravely and honorably for more than 11 years in Afghanistan;
		Whereas more than 2,000 members of the United States Armed
			 Forces have died in Afghanistan since 2001, more than 18,400 members have been
			 wounded, and thousands of members remain in harm’s way;
		Whereas it is estimated that the United States has spent
			 more than $640 billion on aid and military operations in Afghanistan since
			 2001;
		Whereas the United States has brought Osama Bin Laden to
			 justice, which was the original justification for removing the Taliban from
			 power in Afghanistan;
		Whereas, despite the tremendous effort of the United
			 States Armed Forces to create a stable and secure Afghanistan, long-standing
			 political and ethnic divisions in Afghanistan that pre-date the September 11,
			 2001, terrorist attacks remain unresolved;
		Whereas the resource demands required to maintain large
			 scale United States military operations in Afghanistan have become a strategic
			 vulnerability; and
		Whereas continuation of the current United States strategy
			 for Afghanistan offers no realistic prospects to create a stable and secure
			 Afghanistan: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)immediately remove
			 all members of the United States Armed Forces from Afghanistan; and
			(2)pursue alternative strategies, which do not
			 require large deployments of ground combat forces of the Armed Forces in
			 Afghanistan, in order to create a stable Afghanistan that is not a base for
			 international terrorism.
			
